Citation Nr: 1628291	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased compensable rating for hypertension.

2.  Entitlement to an effective date, prior to May 25, 2010, for the grant of service connection for a right renal cyst with chronic hematuria (kidney disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A December 2012 rating decision shows that service connection was granted for degenerative disc disease of the lumbar spine, and lumbar radiculopathy of the right and left lower extremity.  In addition, a total disability rating based upon individual unemployability (TDIU) was granted, effective October 1, 2011, based on a service-connected back disability and a psychiatric disorder.  The Board notes that an October 2012 record reflects September 20, 2011, as the ending date of employment.  As such, the issue of entitlement to a TDIU, prior to October 1, 2011, is not raised by the record in association with the increased rating claim for hypertension.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  

The Veteran withdrew his request for a Board hearing in October 2014.  

The kidney condition effective date claim is addressed in the decision below.  The hypertension rating claim is addressed in the remand following the decision.


FINDINGS OF FACT

1.  The Veteran filed a notice of disagreement (NOD) with a July 1999 rating decision denying an original claim of service connection for a kidney disability, filed on November 18, 1998, which was within one year of separation from service.  

2.  The Veteran did not receive the March 2001 statement of the case (SOC) and it may not be presumed to have been properly mailed to him; therefore, finality did not attach to the July 1999 denial and the appeal remained pending.  

CONCLUSION OF LAW

The criteria for an effective date of April 1, 1998, for the grant of service connection for a right renal stone with chronic hematuria have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.304 (2015).

The Veteran asserts entitlement to an effective date prior to May 25, 2010, for the grant of service connection for a kidney disability.  More specifically, he maintains that the effective date should be back to 1998, the date he filed his original claim of entitlement to service connection for a kidney disability.  

The Veteran's November 18, 1998, service connection claim for a kidney disability was denied in a July 1999 rating decision.  In February 2000, the Veteran filed a NOD with that determination.  In a submission on January 16, 2001, the Veteran expressly notified VA of a change of address.  The record reflects that a subsequent March 2001 SOC in response to the NOD was mailed to the Veteran's old address.  

Review of the claims file does not indicate that notice of the March 2001 SOC was ever sent to the Veteran's address of record.  See 38 C.F.R. § 19.30 (2015) (the SOC will be forwarded to the appellant at the latest address of record).  Further, at that time, he was not represented, and although the SOC was not returned as undeliverable, the Board finds the Veteran's assertions with respect having not received the SOC to be credible.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). 

In this case, the Board finds that the presumption of regularity has been rebutted by clear evidence to the contrary.  In view of the evidence of mailing to the old address, and the Veteran's assertion that he never received the March 2001 SOC, the Board finds that there is clear evidence rebutting the presumption of administrative regularity with regard to the March 2001 SOC and notice of appellate rights. 

Because the Board finds that the Veteran was not notified of the March 2001 SOC, the July 1999 rating decision was not final, and thus, the November 18, 1998, claim remained pending until granted in October 2010.  In addition, as reflected in the October 2010 rating decision, the VA examiner noted that the Veteran's right renal stone with hematuria was related to the same symptoms he had during service.  As such, the proper effective date for the grant of service connection for a right renal stone with hematuria is April 1, 1998-the day following the Veteran's separation from service because the claim was filed within a year of separation.  This is the earliest possible effective date and represents a full grant of the benefit sought.  



ORDER

An effective date of April 1, 1998, for the grant of service connection for a right renal stone with hematuria, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks a compensable rating for his service-connected hypertension.  A May 2016 brief notes dangerously high blood pressure and is construed as an assertion of worsening hypertension since VA examination in September 2012.  As such, the Board finds it necessary to remand the issue to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2013.  

2.  After completion of the above, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests, including current blood pressure readings.  

The examiner should provide an opinion as to whether the Veteran has had a history of diastolic pressure predominantly 100 or more and whether the condition requires continuous medication for control.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


